                                         Case 3:18-cv-00933-MMC Document 182 Filed 05/20/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BECTON, DICKINSON AND                         Case No. 18-cv-00933-MMC
                                         COMPANY,
                                  8
                                                       Plaintiff,                      ORDER GRANTING IN PART AND
                                  9                                                    DENYING IN PART PLAINTIFF'S
                                                  v.                                   ADMINISTRATIVE MOTION TO FILE
                                  10                                                   DOCUMENTS UNDER SEAL;
                                         CYTEK BIOSCIENCES INC., et al.,               DIRECTIONS TO PLAINTIFF
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Becton, Dickinson and Company’s (“BD”) “Unopposed
                                  14   Administrative Motion,” filed May 6, 2020, “to Seal Portions of Plaintiff’s Third Amended
                                  15   Complaint,” whereby BD seeks to file under seal material designated confidential by
                                  16   defendant Cytek Biosciences Inc. (“Cytek”). Having read and considered the
                                  17   administrative motion and the declarations filed in support thereof, the Court rules as
                                  18   follows.
                                  19          1. To the extent BD seeks to file under seal Exhibits 16 through 22, 29, 33, and 36
                                  20   through 39 to its Third Amended Complaint (“TAC”), the motion to seal is hereby
                                  21   GRANTED and said exhibits shall remain under seal.
                                  22          2. To the extent BD seeks to file under seal Exhibits 23, 24, 26 through 28, 31, 32,
                                  23   34, and 35 to its TAC, the motion to seal is hereby DENIED, as the designating party,
                                  24   Cytek, does not contend any portions thereof contain material that is confidential, and,
                                  25   accordingly, BD is hereby DIRECTED to file said exhibits in the public record within
                                  26   seven days of the date of this order.
                                  27          3. To the extent BD seeks to file under seal portions of its TAC, the motion to seal
                                  28   is hereby GRANTED as to all portions other than the following, as to which the motion is
                                         Case 3:18-cv-00933-MMC Document 182 Filed 05/20/20 Page 2 of 2




                                  1    DENIED, as said portions do not cite to any material that the designating party, Cytek,

                                  2    has contended is confidential:

                                  3          a. Page 34:27 (beginning with “as”) - Page 35:1 (ending with “software”)

                                  4          b. Page 35:1 (beginning with “as”) - 4 (ending with “Cytek”)

                                  5          c. Page 35:13 (beginning with “including”) - 14 (ending with “email”)

                                  6          d. Page 35:15 (beginning with “December”) - 17 (ending with “guide”)

                                  7          e. Page 36:7 (beginning with “including”) - 8 (ending with “document”)

                                  8    BD is hereby DIRECTED to file, within seven days of the date of this order, a version of

                                  9    its TAC consistent with the above.

                                  10         IT IS SO ORDERED.

                                  11

                                  12   Dated: May 20, 2020
Northern District of California
 United States District Court




                                                                                             MAXINE M. CHESNEY
                                  13                                                         United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
